UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Harvey,

                                 Plaintiff,                             19 Civ. 2869 (FED)
                 - against -



 Career Connections Associates LLC,                                   ORDER APPROVING
                                                                         SETTLEMENT
                                 Defendant.


PAUL E. DAVISON, U. S. M. J.:


        By letter dated January 9, 2020, plaintiffs counsel seeks approval, pursuant to Cheeks v.


Frceport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), of the attached Settlement and


Release Agreement pertaining to plaintiffs Fair Labor Standards Act ("FLSA") claims. [Dkt.

6.]'


        Having reviewed the agreement, and considered the representations of counsel, the Court


is satisfied that the settlement agreement is fair and reasonable.


        Accordingly, the settlement agreement is APPROVED. This case is DISMISSED

WITH PREJUDICE,

Dated: January 28, 2020
       White Plains, New York




                                                                     son, U.S.M.J.




        'Under the terms of the Settlement Agreement and Release, payments pursuant to the
settlement are due within fourteen (14) days of this Court's approval of the settlement and
dismissal of the lawsuit. [Dkt. 6-1.]
